COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00220-CV


PATRICIA LAFFERTY                                                  APPELLANT

                                           V.

WALLACE EDWARD LAFFERTY                                             APPELLEE


                                       ------------

          FROM THE 231ST DISTRICT COURT OF TARRANT COUNTY

                                       ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered appellant's “Motion To Dismiss.”       It is the court=s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).

                                                       PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: October 18, 2012


      1
       See Tex. R. App. P. 47.4.